Citation Nr: 1821300	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-25 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for glioblastoma as due exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to January 1975 in the United States Navy.  He died in April 2012, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

During the pendency of the appeal, the Veteran died and the appellant filed a motion for substitution as claimant.  In June 2013, the RO in St. Paul, Minnesota, notified her that she had been accepted as a substitute claimant and that the case was being transferred to the RO in Jackson, Mississippi.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's glioblastoma was related to his military service or events therein, to include exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for service connection for glioblastoma have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant maintains that the Veteran's glioblastoma was related to radiation exposure during service.  The evidence indicates that he was diagnosed with glioblastoma multiforme after being evaluated for neurologic changes in June 2011.  He passed away in April 2012.  For the reasons explained below, the Board finds that service connection is not warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system, to include glioblastoma, are considered chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system (glioblastoma), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for a disorder which is claimed to be attributable to ionizing radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a "radiation-exposed veteran" is defined as a Veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined, in pertinent part, to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan; or internment as a prisoner of war.  38 C.F.R. § 3.309(d).  Diseases subject to presumptive service connection based on participation in a "radiation-risk activity" are included in 38 C.F.R. § 3.309(d)(2).  Cancer of the brain (i.e., glioblastoma) is listed among the presumptive diseases.  38 C.F.R. § 3.309(d)(2).

Second, another set of radiogenic diseases found five years or more after service in an ionizing radiation-exposed Veteran may be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  38 C.F.R. § 3.311(b)(2).  Those regulations provide instruction on the development of claims based on exposure to ionizing radiation.  Pursuant to 38 C.F.R. § 3.311, a "radiogenic disease" is defined as a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2)(i) -(xxiv).  Tumors of the brain and central nervous system (i.e., glioblastoma) are listed among the radiogenic diseases.  Id.  38 C.F.R. § 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and, relevant to the claim decided herein, where it is contended that the disease is a result of ionizing radiation in service.  In pertinent part, the regulations direct that dose data will be requested from the VA Under Secretary for Health, to the extent feasible, based on available methodologies.  Id.  

Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. §3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran maintained that he was exposed to ionizing radiation during his service at the Idaho Falls Nuclear Power training facility.  His service personnel records include a Record of Occupational Exposure to Ionizing Radiation, DD Form 1141.  This record indicates that he was exposed to .004 rem of radiation from October 1974 to December 1974 while serving on the USS Truxtun, a nuclear-powered Navy cruiser.

The evidence does not indicate that the Veteran was involved in a radiation-risk activity as defined by 38 C.F.R. § 3.309(d)(3)(ii).  Therefore, the presumptive provisions of 38 C.F.R. § 3.309(d) do not apply in this case.  

As noted above, tumors of the brain and central nervous system, such as glioblastoma, are considered a radiogenic disease.  Therefore, as explained below, the RO undertook the additional development outlined in 38 C.F.R. § 3.311.

In April 2012, the RO obtained a dose estimate from the Navy Dosimetry Center, who indicated that their records showed that the Veteran was exposed to .007 rem of DDE-Photon radiation.  

On May 4, 2012, the Director of Compensation and Pension Service requested an opinion from the Under Secretary for Health as to whether the Veteran's glioblastoma multiforme resulted from exposure to radiation in service.   

In a May 10, 2012, Memorandum, the Director of the Post 9-11 Environmental Health Program noted that the Health Physics Society recommended against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources.  It was noted that there was substantial and convincing scientific health risks following high-dose exposures; however, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent.  Therefore, the Director opined that it was unlikely that the Veteran's glioblastoma multiforme could be attributed to radiation exposure while in active service.

In a May 15, 2012, letter, the Director of Compensation and Pension Service provided an advisory opinion.  The Director noted that the Veteran was 20 years old when he was occupationally exposed to ionizing radiation and that glioblastoma multiforme was diagnosed 37 years after exposure.  It was also noted that the Veteran had a 20-pack year history of smoking and that he quit in 1990.  He also had a family history positive for maternal grandmother with colon cancer, maternal uncle with glioblastoma multiforme, paternal grandmother with breast cancer, and paternal aunt with breast and bladder cancer.  After reviewing the evidence, the Director stated, "it is our opinion that there is no reasonable possibility that the [V]eteran's glioblastoma multiforme (brain cancer) can be attributed to his occupational exposure to ionizing radiation in service."

Based on the foregoing, the Board finds that the weight of the evidence is against finding that the Veteran's glioblastoma was related to exposure to ionizing radiation during service.  The Directors of the Environmental Health Program and Compensation and Pension Service reviewed the relevant evidence and both opined that it was unlikely that the Veteran's glioblastoma was related to ionizing radiation during service.  There is no medical opinion to the contrary.

The Board has also considered the lay evidence of record.  The Veteran and the appellant are competent to describe what they personally observed or experienced; however, the ultimate question of etiology in this case extends beyond an immediately observable cause-and-effect relationship and is beyond the competence of a lay witness.  In any event, the Board finds that the specific, reasoned opinions set forth above are of greater probative weight than the more general lay assertions in this regard.  Those officials have training, knowledge, and expertise upon which they relied to form their opinions, and they provided rationale for the conclusions reached.

The Board is grateful for the Veteran's honorable service and sympathetic to the appellant's claim.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009).  Accordingly, entitlement to service connection for glioblastoma is not warranted.  

ORDER

Entitlement to service connection for glioblastoma is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


